Citation Nr: 1105098	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, inter alia, denied the Veteran's claim of 
entitlement to service connection for hypertension as secondary 
to Type II diabetes mellitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.  

 
REMAND

The Board finds that additional development is necessary prior to 
rendering a decision on the claim on appeal.

There is inconsistent medical and lay evidence of record 
regarding the onset of the Veteran's hypertension.  During the 
Veteran's January 2002 VA examination for service connection of 
his erectile dysfunction disability, a VA examiner noted that the 
Veteran had hypertension for ten years [the date of onset of 
hypertension, therefore, would be approximately 1992].  This VA 
examiner noted that the Veteran had been diagnosed with diabetes 
mellitus eight years before the examination [the date of onset of 
diabetes mellitus, therefore, would be approximately 1994].  
During a January 2002 VA examination for service connection of 
the Veteran's hypertension, a different VA examiner noted that 
the Veteran had hypertension since the age of 42 or 43 [the date 
of onset of hypertension, therefore, would be in the early 
1990s].

However, in a December 2002 letter, the Veteran's private 
physician, Dr. T.S.B., stated that the Veteran's diabetes 
mellitus was diagnosed in 1996, at which time the Veteran was 
also found to have elevated blood pressure.  Consistent with this 
letter, in a February 2006 hearing before the RO, the Veteran 
stated that he was diagnosed with and began receiving treatment 
for both diabetes mellitus and hypertension in 1996.

In a June 2006 report clarifying the January 2002 VA examination 
report regarding the Veteran's hypertension, the VA examiner 
stated that the Veteran's hypertension was diagnosed in two years 
before the Veteran's diagnosis of diabetes in 1996 [the date of 
onset of hypertension, therefore, would be approximately 1994].   
In rendering an opinion as to the relationship between 
hypertension and diabetes mellitus, the examiner concluded that 
since hypertension began in 1994, it was not related to diabetes 
mellitus which began in 1996.  The VA examination reports 
therefore have provided inconsistent dates for both the onset of 
diabetes mellitus (1994 or 1996) and the onset of hypertension 
(1992, 1993, or 1994).

Once VA undertakes a duty to provide a medical examination, due 
process requires that VA notify the veteran prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  In the instant case, because there are 
inconsistencies among the various VA examinations regarding the 
onset of the Veteran's hypertension, and because the 2006 
examiner did not consider the statements of the Veteran and Dr. 
T.S.B. when determining the date of onset of hypertension, the 
Board finds the existing VA examination to be an inadequate basis 
on which to render a decision.  Additional development of the 
evidentiary record is therefore required.  

Additionally, for claims that are based on a theory of secondary 
service connection, two issues must be addressed: first, whether 
diabetes mellitus caused hypertension, and second, whether 
diabetes mellitus aggravated existing hypertension.  See 
38 C.F.R. § 3.310(b) (2010) (providing that "any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.")  While the 
Veteran has been afforded a VA examination addressing the first 
issue, the examination is inadequate because it does not address 
the possibility of aggravation.  As such, the Board finds that 
additional examination is warranted.  

In addition to the foregoing, the Board observes that treatment 
records from Dr. T.S.B. are not currently associated with the 
claims folder.  As these records may be probative as to the onset 
of his claimed hypertension, further efforts should be made to 
obtain these records.  

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should send the Veteran a VA Form 
21-4142, Authorization and Consent to 
Release Information.  The RO should ask the 
Veteran to complete and return this form to 
allow VA to attempt to obtain and associate 
with the claims file all medical records 
from Dr. T.S.B concerning the treatment of 
the Veteran for diabetes mellitus and 
hypertension.  

After securing the necessary release, the RO 
should attempt to obtain copies of all such 
pertinent treatment records.  If the RO is 
unsuccessful in obtaining any such medical 
records, the RO should so inform the Veteran 
and his representative, and the RO should 
ask them to provide a copy of additional 
medical records they may have obtained on 
their own that have not been previously 
secured.  If these attempts to associate 
records from Dr. T.S.B. with the claims file 
are ultimately unsuccessful, a specific note 
stating so should be included with the 
claims file.

2.  Then, the RO or AMC should arrange for 
the Veteran to undergo a VA examination 
(with an examiner other than those who 
conducted the 2002 and 2006 examinations) 
for the purpose of determining the etiology 
of any hypertension disability, to include 
whether hypertension is secondary to 
service-connected diabetes mellitus.  

All indicated tests and studies are to be 
performed.  Prior to the examinations, the 
claims folder must be made available to the 
examiner for review of the relevant records.  
A notation to the effect that this record 
review took place should be included in the 
examiner's report.  

The examiner should offer an opinion as to 
the following:  

a.  Following a review of all evidence 
of record, including but not limited 
to the statements of the Veteran and 
Dr. T.S.B. that the Veteran was 
diagnosed with hypertension in 1996, 
describe the likely approximate date 
of onset of hypertension.

b.  Is it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that hypertension is due 
to diabetes mellitus?  

c.  Is it is at least as likely as not 
that the Veteran's hypertension is 
aggravated (i.e. increased in severity 
beyond the natural progression of the 
disability) by diabetes mellitus?  

If hypertension is found to be 
aggravated by diabetes mellitus, the 
examiner should, to the extent 
possible, describe the baseline level 
of hypertension prior to any such 
aggravation by the service-connected 
disability.

d.  Is it is at least as likely as not 
that hypertension is otherwise the 
result of service or any incident 
therein?

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, the report should so state.  
All opinions provided should be supported by 
a complete rationale.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.  
See 38 C.F.R. § 3.655 (2010).  

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and should be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 2.1100(b) 
(2010). 




